              Case 8:19-ap-00577-CPM        Doc 1    Filed 12/02/19    Page 1 of 22



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

In re:                                              Case No. 8:19-bk-08152-CPM
                                                    Chapter 7
Scott Allen Stroup

Jessica Rene Stroup,

      Debtors.
_______________________________________ /

Mortimer & Son Lumber Company, Inc.,

                              Plaintiff,
                                                    Adv. Pro. No. ______________________
v.

Scott Allen Stroup and Jessica Rene Stroup,

                        Defendants.
_______________________________________/

COMPLAINT OBJECTING TO DISCHARGE OF DEBT PURSUANT TO 11 U.S.C. § 523

         Plaintiff, Mortimer & Sons Lumber Company, Inc., sues Debtors/Defendants, Scott Allen

Stroup and Jessica Rene Stroup, and alleges as follows:

                                     Jurisdiction and Venue

         1.     This court has jurisdiction pursuant to 28 U.S.C. § 1334, § 157(a), and § 157(b)

and other applicable law.

         2.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and 11 U.S.C. § 523.

         3.     This Complaint is an adversary proceeding complaint pursuant to Rule 7001(1),

7001(4), and 7001(6) of the Federal Rules of Bankruptcy Procedure.

         4.     Venue is proper pursuant to 28 U.S.C. § 1409.
             Case 8:19-ap-00577-CPM        Doc 1     Filed 12/02/19    Page 2 of 22



                                      General Allegations

       5.      Plaintiff, Mortimer & Son Lumber Company, Inc., is a Michigan corporation with

its principal office in Port Huron, Michigan. Plaintiff does business in Lapeer County, Michigan.

       6.      Defendant Scott Stroup is an individual and a member, agent, and representative

of Stoup Builders, LLC, a Michigan limited liability company.

       7.      Defendant Jessica Stroup is an individual and the wife of Defendant Scott Stroup.

       8.      Defendants filed a voluntary petition as co-debtors under chapter 7 of title 11 of

the United States Code on August 27, 2019. (Doc. No. 1.)

       9.      Defendants’ Section 341 meeting was held on October 2, 2019, and the Chapter 7

Trustee, Traci Stevenson, provided notice of recovery of assets on the same day.

                                Promissory Note and Mortgage

       10.     Stroup Builders was a customer of Plaintiff and purchased various building and

building related materials on account from Plaintiff for many years.

       11.     Beginning at least in 2016, Stroup Builders failed to make payments for building

and building related materials purchased on its open account.

       12.     As of April 23, 2018, Stroup Builders had a balance on its account with Plaintiff

of more than $250,000.

       13.     On March 5, 2018, Stroup Builders and Defendant Scott Stroup gave Plaintiff a

promissory note for $189,462.00 (“Note”). A copy of the Note is attached to this Complaint as

Exhibit A.

       14.     Stroup Builders, Defendant Scott Stroup, and Defendant Jessica Stroup induced

Plaintiff into accepting the Note by misrepresenting the business activities of Stroup Builders,

including the number of active revenue-generating projects, misrepresenting their plans for



                                            2
             Case 8:19-ap-00577-CPM          Doc 1     Filed 12/02/19     Page 3 of 22



Stroup Builders, and misrepresenting that upcoming closings of construction projects would

provide funds to pay Plaintiff.

       15.     However, Defendant Scott Stroup knew that Stroup Builders would not survive;

indeed, upon information and belief, Stroup Builders ceased operations in August 2018.

       16.     All monies due and payable under the Note, including accrued interest, were to be

paid in full on or before October 25, 2018. Exhibit A.

       17.     After executing the Note, and after Stroup Builders and Defendant Scott Stroup

failed to make the first installment payment of $20,000 under the Note, Defendant Scott Stroup

and Defendant Jessica Stroup agreed to secure the Note by a Mortgage on the property at 8011

Lantern Drive, Almont Township, Lapeer County, Michigan, dated April 23, 2018 (“Mortgage”).

A copy of the Mortgage is attached to this Complaint as Exhibit B. The Mortgage was recorded

May 1, 2018, at Liber 2958, Page 564, at the Lapeer County Register of Deeds.

       18.     Notice of default and acceleration of the Note was provided to Stroup Builders

and Defendant Scott Stroup dated June 13, 2018.

                                         Quandt Property

       19.     On or about June 12, 2018, Plaintiff learned that Stroup Builders and Defendant

Scott Stroup had secured a payment for $10,521 on a building project for Christine Quandt at

3700 Martin Road, Mussey Township, St. Clair County, Michigan (“Quandt Property”) by

submitting via facsimile or electronic mail a forged partial waiver of lien by Plaintiff.

       20.     Stroup Builders and Defendant Scott Stroup owe Plaintiff at least $33,599.73 on

the Quandt Property.

       21.     At no time did Plaintiff provide Stroup Builders or Defendant Scott Stroup a

waiver of lien for the Quandt Property, and upon information and belief, Stroup Builders and



                                              3
              Case 8:19-ap-00577-CPM        Doc 1    Filed 12/02/19     Page 4 of 22



Defendant Scott Stroup illegally and improperly altered, modified and/or changed a conditional

lien waiver provided by Plaintiff pertaining to an unrelated building project and submitted the

altered, modified and/or changed lien waiver to obtain payment on the Quandt Property.

        22.     Thereafter, Stroup Builders and Defendant Scott Stroup negotiated the check for

$10,521 on the Quandt Property and did not pay Plaintiff any portion of the monies received,

instead retaining and using the monies for their own use.

        23.     Stroup Builders and Defendant Scott Stroup knowingly, intentionally and

wrongfully took, detained or otherwise converted monies from the Quandt Property that

rightfully belonged to Plaintiff and that were entrusted to Stroup Builders and Defendant Scott

Stroup for Plaintiff’s benefit.

                                       Yorkshire Property

        24.     Stroup Builders is the owner of certain real property located at 7812 Yorkshire,

Village of Almont, Michigan (“Yorkshire Property”).

        25.     Plaintiff supplied materials in connection with improvements made to the

Yorkshire Property at the request of and pursuant to an agreement with Stroup Builders and

Defendant Scott Stroup.

        26.      Plaintiff’s first date of supplying materials on the Yorkshire Property was

September 13, 2017, and Plaintiff’s last date of supplying materials on Yorkshire Property was

March 1, 2018.

        27.     Plaintiff is owed $30,227.54, plus finance charges to date, by Stroup Builders and

Defendant Scott Stroup in connection with the materials supplied for the Yorkshire Property.




                                             4
             Case 8:19-ap-00577-CPM          Doc 1    Filed 12/02/19    Page 5 of 22



       28.       Upon information and belief, Stroup Builders and Defendant Scott Stroup have

collected payment from a financial institution on the Yorkshire Property by presenting a false

and/or illegal sworn statement.

                                        McIntosh Property

       29.       Stroup Builders is the owner of certain real property located at 367 McIntosh

Drive, Village of Almont, Lapeer County, Michigan (“McIntosh Property”).

       30.       Plaintiff supplied materials in connection with improvements made to the

McIntosh Property at the request of and pursuant to an agreement with Stroup Builders and

Defendant Scott Stroup.

       31.       Plaintiff’s first date of supplying materials on the McIntosh Property was

January 2, 2018, and Plaintiff’s last date of supplying materials on the McIntosh Property was

April 6, 2018.

       32.       Plaintiff is owed $4,027.44, plus finance charges to date, by Stroup Builders and

Defendant Scott Stroup in connection with the materials supplied for the McIntosh Property.

       33.       Upon information and belief, Stroup Builders and Defendant Scott Stroup have

collected payment from a financial institution on the McIntosh Property by presenting a false

and/or illegal sworn statement.

                                        Hatfield Property

       34.       John and Susan Hatfield are the owners of certain real property located at 4750

Justin Drive, Almont Township, Lapeer County, Michigan (“Hatfield Property”).

       35.       Plaintiff supplied materials in connection with improvements made to the Hatfield

Property at the request of and pursuant to an agreement with Stroup Builders and Defendant

Scott Stroup.



                                             5
             Case 8:19-ap-00577-CPM          Doc 1    Filed 12/02/19      Page 6 of 22



       36.     Plaintiff’s first date of supplying materials on the Hatfield Property was April 11,

2018, and Plaintiff’s last date of supplying materials on Hatfield Property was May 7, 2018.

       37.     Plaintiff is currently owed $2,950.83, plus finance charges to date, by Stroup

Builders and Defendant Scott Stroup in connection with the materials supplied for the Hatfield

Property.

       38.     Upon information and belief, Stroup Builders and Defendant Scott Stroup secured

payment from the Hatfields or a financial institution by submitting via facsimile or electric mail

a forged conditional waiver of lien by Plaintiff. Plaintiff provided no such waiver of lien.

       39.     Upon information and belief, Stroup Builders and Defendant Scott Stroup

negotiated the payment on the Hatfield Property and did not pay Plaintiff any portion of the

monies received, instead retaining and using the monies for their own use.

       40.     Upon information and belief, Stroup Builders and Defendant Scott Stroup

knowingly, intentionally and wrongfully took, detained or otherwise converted monies from the

Hatfield Property that rightfully belonged to Plaintiff and that were entrusted to Stroup Builders

and Defendant Scott Stroup for Plaintiff’s benefit.

                                        Bourque Property

       41.     Eric and Shelli Bourque are the owners of certain real property located at 3580

Rochester Road, Dryden Township, Lapeer County, Michigan (“Bourque Property”).

       42.     Plaintiff supplied materials in connection with improvements made to the

Bourque Property.

       43.     Plaintiff furnished material for improvement of the Bourque Property at the

request of and pursuant to an agreement with Stroup Builders and Defendant Scott Stroup.




                                             6
                Case 8:19-ap-00577-CPM         Doc 1    Filed 12/02/19     Page 7 of 22



          44.     Plaintiff’s first date of supplying materials on the Bourque Property was

March 29, 2018, and Plaintiff's last date of supplying materials on Bourque Property was

May 15, 2018.

          45.     Plaintiff is currently owed $5,765.37, plus finance charges to date, by Stroup

Builders and Defendant Scott Stroup in connection with the materials supplied for the Bourque

Property.

          46.     Upon information and belief, Stroup Builders and Defendant Scott Stroup secured

payment from the Bourques or a financial institution by presenting a false and/or illegal sworn

statement.

          47.     Upon information and belief, Stroup Builders and Defendant Scott Stroup

negotiated the payment on the Bourque Property and did not pay Plaintiff any portion of the

monies received, instead retaining and using the monies for their own use.

          48.     Upon information and belief, Stroup Builders and Defendant Scott Stroup

knowingly, intentionally and wrongfully took, detained or otherwise converted monies from the

Bourque Property that rightfully belonged to Plaintiff and that were entrusted to Stroup Builders

and Defendant Scott Stroup for Plaintiff’s benefit.

          49.     Plaintiff has sued Stroup Builders, Defendant Scott Stroup. Defendant Jessica

Stroup, and others in the Circuit Court in the Circuit Court for the County of Lapeer, Michigan.

                                 Count I – 11 U.S.C. § 523(a)(2)(A)

          50.     Plaintiff realleges and reincorporates paragraphs 5 through 49 as if fully set forth

herein.

          51.     This is an action pursuant to 11 U.S.C. § 523(a)(2)(A) that the debt owed pursuant

to the Note is nondischargeable in this bankruptcy.



                                               7
             Case 8:19-ap-00577-CPM          Doc 1     Filed 12/02/19      Page 8 of 22



       52.     Defendants Scott Stroup and Jessica Stroup intentionally induced Plaintiff to

accept the Note by false pretenses, false representations, and actual fraud.

       53.     Defendants made a false representation with the intent to deceive Plaintiff by

representing that Stroup Builders would continue to operate and generate revenue, although

Defendants knew that Stroup Builders would not continue to operate for long after the execution

of the Note.

       54.     In addition, Stroup Builders and Defendant Scott Stroup made false

representations with the intent to deceive when they presented to Quandt, the Hatfields, the

Bourques, and certain financial institutions fraudulent lien waivers.

       55.     Stroup Builders ceased operating in August 2018.

       56.     Defendants knew that these representations were false.

       57.     Defendants intended for the representations to deceive and defraud Plaintiff.

       58.     Plaintiff relied on these representations by accepting the Note and Mortgage and

forbearing on the amounts that were otherwise due and payable immediately.

       59.     Plaintiff’s reliance on Defendants’ representations was reasonable under the

circumstances, as Plaintiff had had a longstanding relationship with Stroup Builders and

Defendants.

       WHEREFORE, Plaintiff requests that this Court (a) order that Defendants’ indebtedness

to Plaintiff pursuant to the Note constitutes a non-dischargeable debt pursuant to 11 U.S.C. §

523(a)(2)(A); (b) grant a non-dischargeable judgment in favor of Plaintiff and against

Defendants plus pre-judgment and post-judgment interest as provided by law, reasonable

attorney fees, costs and expenses; and (c) grant all other appropriate relief.




                                              8
                Case 8:19-ap-00577-CPM         Doc 1    Filed 12/02/19     Page 9 of 22



                Count II – 11 U.S.C. § 523(a)(4) – Defalcation in Fiduciary Capacity

          60.     Plaintiff realleges and reincorporates paragraphs 5 through 49 as if fully set forth

herein.

          61.     This is an action pursuant to 11 U.S.C. § 523(a)(4) that the debt owed for

materials Plaintiff supplied in connection with the Quandt, Yorkshire, McIntosh, Hatfield, and

Bourque properties is nondischargeable in this bankruptcy.

          62.     Defendant Scott Stroup committed defalcation when he took for himself funds

paid by Quandt, the Hatfields, the Bourques, and certain financial institutions after he presented

these third parties with forged conditional waivers of lien by Plaintiff. The third parties, upon

seeing the forged lien waivers by Plaintiff, paid Stroup Builders and Defendant Scott Stroup the

amounts due for materials supplied by Plaintiff, and Defendant Scott Stroup was then required to

forward these sums to Plaintiff; however, he did not do so.

          63.     Defendant Scott Stroup was acting in a fiduciary capacity because the relationship

between him and Plaintiff involved a statutory express or technical trust pursuant to Michigan

Compiled Laws § 570.151.

          64.     Defendant Scott Stroup excluded Plaintiff, the rightful owner of the funds, from

the use and benefit of the funds.

          65.     Defendant Scott Stroup’s failure to remit the funds to Plaintiff was intentional and

not innocent or negligent.

          WHEREFORE, Plaintiff requests that this Court (a) order that Defendant Scott Stroup’s

indebtedness to Plaintiff pursuant to the funds obtained by defalcation constitute a non-

dischargeable debt pursuant to 11 U.S.C. § 523(a)(4); (b) grant a non-dischargeable judgment in

favor of Plaintiff and against Defendant Scott Stroup plus pre-judgment and post-judgment



                                               9
                Case 8:19-ap-00577-CPM        Doc 1    Filed 12/02/19     Page 10 of 22



interest as provided by law, reasonable attorney fees, costs and expenses; and (c) grant all other

appropriate relief.

                  Count III – 11 U.S.C. § 523(a)(4) – Fraud in Fiduciary Capacity

          66.     Plaintiff realleges and reincorporates paragraphs 5 through 49 as if fully set forth

herein.

          67.     This is an action pursuant to 11 U.S.C. § 523(a)(4) that the debt owed for

materials Plaintiff supplied in connection with the Quandt, Yorkshire, McIntosh, Hatfield, and

Bourque properties is nondischargeable in this bankruptcy.

          68.     Debtors made a false representation with the intent to deceive Plaintiff by

representing that they would remit the funds entrusted to him as a fiduciary.

          69.     Debtors knew that these representations were false.

          70.     Debtors intended for the representations to deceive and defraud Plaintiff.

          71.     Defendant Scott Stroup committed fraud when he took for himself funds paid by

Quandt, the Hatfields, the Bourques, and certain financial institutions after he presented these

third parties with forged conditional waivers of lien by Plaintiff. The third parties, upon seeing

the forged lien waivers by Plaintiff, paid Stroup Builders and Defendant Scott Stroup the

amounts due for materials supplied by Plaintiff, and Defendant Scott Stroup was then required to

forward these sums to Plaintiff; however, he did not do so.

          72.     Defendant Scott Stroup was acting in a fiduciary capacity because the relationship

between him and Plaintiff involved a statutory express or technical trust pursuant to Michigan

Compiled Laws § 570.151.

          73.     Plaintiff relied on these representations by supplying materials to the Quandt,

Hatfield, and Bourque properties.



                                               10
                Case 8:19-ap-00577-CPM        Doc 1    Filed 12/02/19     Page 11 of 22



          74.     Plaintiff’s reliance on Debtors’ representations was reasonable under the

circumstances, as Plaintiff had had a longstanding relationship with Stroup Builders and Debtors.

          75.     Plaintiff suffered a loss because of Debtors’ representations because Plaintiff has

not been paid for the materials supplied to the Quandt, Yorkshire, McIntosh, Hatfield, and

Bourque properties.

          WHEREFORE, Plaintiff requests that this Court (a) order that Defendant Scott Stroup’s

indebtedness to Plaintiff pursuant to the funds obtained by fraud constitute a non-dischargeable

debt pursuant to 11 U.S.C. § 523(a)(4); (b) grant a non-dischargeable judgment in favor of

Plaintiff and against Defendant Scott Stroup plus pre-judgment and post-judgment interest as

provided by law, reasonable attorney fees, costs and expenses; and (c) grant all other appropriate

relief.

                         Count IV – 11 U.S.C. § 523(a)(4) - Embezzlement

          76.     Plaintiff realleges and reincorporates paragraphs 5 through 49 as if fully set forth

herein.

          77.     This is an action pursuant to 11 U.S.C. § 523(a)(4) that the debt owed for

materials Plaintiff supplied in connection with the Quandt, Yorkshire, McIntosh, Hatfield, and

Bourque properties is nondischargeable in this bankruptcy.

          78.     Defendant Scott Stroup committed embezzlement when he took for himself funds

paid by Quandt, the Hatfields, the Bourques, and certain financial institutions after he presented

these third parties with forged conditional waivers of lien by Plaintiff. The third parties, upon

seeing the forged lien waivers by Plaintiff, paid Stroup Builders and Defendant Scott Stroup the

amounts due for materials supplied by Plaintiff, and Defendant Scott Stroup was then required to

forward these sums to Plaintiff; however, he did not do so.



                                               11
                Case 8:19-ap-00577-CPM        Doc 1    Filed 12/02/19     Page 12 of 22



          79.     Defendant Scott Stroup kept Plaintiff’s property for himself with the intent to

steal or permanently deprive Plaintiff of its property.

          WHEREFORE, Plaintiff request that this Court (a) order that Defendant Scott Stroup’s

indebtedness to Plaintiff pursuant to the funds obtained by embezzlement constitute a non-

dischargeable debt pursuant to 11 U.S.C. § 523(a)(4); (b) grant a non-dischargeable judgment in

favor of Plaintiffs and against Defendant Scott Stroup plus pre-judgment and post-judgment

interest as provided by law, reasonable attorney fees, costs and expenses; and (c) grant all other

appropriate relief.

                             Count V – 11 U.S.C. § 523(a)(4) - Larceny

          80.     Plaintiff realleges and reincorporates paragraphs 5 through 49 as if fully set forth

herein.

          81.     This is an action pursuant to 11 U.S.C. § 523(a)(4) that the debt owed for

materials Plaintiff supplied in connection with the Quandt, Yorkshire, McIntosh, Hatfield, and

Bourque properties is nondischargeable in this bankruptcy.

          82.     Defendant Scott Stroup committed larceny when he took for himself funds paid

by Quandt, the Hatfields, the Bourques, and certain financial institutions after he presented these

third parties with forged conditional waivers of lien by Plaintiff. The third parties, upon seeing

the forged lien waivers by Plaintiff, paid Stroup Builders and Defendant Scott Stroup the

amounts due for materials supplied by Plaintiff, and Defendant Scott Stroup was then required to

forward these sums to Plaintiff; however, he did not do so.

          83.     Therefore, Defendant Scott Stroup wrongfully and with fraudulent intent took

property from its owner, Plaintiff.




                                               12
                 Case 8:19-ap-00577-CPM        Doc 1    Filed 12/02/19       Page 13 of 22



           WHEREFORE, Plaintiff request that this Court (a) order that Defendant Scott Stroup’s

indebtedness to Plaintiff pursuant to the funds obtained by larceny constitute a non-dischargeable

debt pursuant to 11 U.S.C. § 523(a)(4); (b) grant a non-dischargeable judgment in favor of

Plaintiffs and against Defendant Scott Stroup plus pre-judgment and post-judgment interest as

provided by law, reasonable attorney fees, costs and expenses; and (c) grant all other appropriate

relief.

                   Count VI – 11 U.S.C. § 523(a)(6) – Willful and Malicious Injury

           84.     Plaintiff realleges and reincorporates paragraphs 5 through 49 as if fully set forth

herein.

           85.     This is an action pursuant to 11 U.S.C. § 523(a)(6) that all debts owed by

Defendants are nondischargeable in this bankruptcy.

           86.     Defendants willfully and maliciously injured Plaintiff.

           87.     Defendants either desired the consequences of their acts or believed that the

consequences of their acts were substantially certain to result from their acts.

           88.     Plaintiff suffered financial injury by Defendants’ misrepresentations made to

induce Plaintiff into accepting the Note and by Defendants’ failure to remit funds entrusted to

them as a fiduciary because Plaintiff supplied materials that it was not paid for. See Counts II

and III.

           WHEREFORE, Plaintiffs request that this Court (a) order that Defendants’ indebtedness

to Plaintiffs constitutes a non-dischargeable debt pursuant to 11 U.S.C. § 523(a)(6); (b) grant a

non-dischargeable judgment in favor of Plaintiff and against Defendants plus pre-judgment and

post-judgment interest as provided by law, reasonable attorney fees, costs and expenses; and (c)

grant all other appropriate relief.



                                                13
         Case 8:19-ap-00577-CPM   Doc 1   Filed 12/02/19     Page 14 of 22




Dated: December 2, 2019            Respectfully submitted,

                                   IURILLO LAW GROUP, P.A.

                                   /s/ Camille J. Iurillo
                                   Camille J. Iurillo, Esquire
                                   Fla. Bar No. 902225
                                   Alexander Zesch, Esquire
                                   Fla. Bar No. 106817
                                   5628 Central Avenue
                                   St. Petersburg, FL 33707
                                   (727) 895-8050 telephone
                                   (727) 895-8057 facsimile
                                   ciurillo@iurillolaw.com
                                   azesch@iurillolaw.com
                                   Attorneys for Plaintiff




                                  14
Case 8:19-ap-00577-CPM   Doc 1   Filed 12/02/19   Page 15 of 22




                   Exhibit A
         Case 8:19-ap-00577-CPM             Doc 1     Filed 12/02/19      Page 16 of 22




                                     PROMISSORY NOTE

  Amount: $189,462.00                                                   Port Huron, Michigan
· Due Date: October 25, 2018                                            Dated: March st'-1, 2018


        FOR VALUE RECEIVED, for which they acknowledge was satisfactory in all ways,
SCOTT STROUP, individually, and STROUP BUILDERS, LLC, a Michigan limited liability ·
company, of 8011 Lantern Drive, Almont, MI 48003, jointly and severally, promise to pay to the
order of MORTIMER AND SON LUMBER COMPANY, INC., of2307 Lapeer Avenue, Port
Huron, Michigan 48060, or at such place as the holder shall otherwise designate, the sum of One
Hundred Eighty Nine Thousand Four Hundred Sixty Two and 00/lOOths Dollars ($189,462.00)
including any and all amounts owed on account and the cost of collection with interest at 20.4% per
annum.

        Said debt shall be paid in monthly installments as follows:

        1. Twenty Thousand and 00/lOOths Dollars ($20,000.00) beginning the 25th day of March,
           2018, and continuing on the same day of each month thereafter through April 25, 2018;

        2. Thirty Thousand and 00/lOOths Dollars ($30,000.00) beginning the 25th day of May,
           2018, and continuing on the same day of each month thereafter through September 25,
           2018.

        3. Said entire balance of principal and interest of this note shall be paid in full by the z5th
           day of October; 2918.

      Payment shall be made payable to Mortimer and Son Lumber Company, Inc. and sent to
Mortimer and Son Lumber Company, Inc. at 2307 Lapeer Avenue, Port Huron, MI 48060.

        SCOTI STROUP and STROUP BUILDERS, LLC shall reimburse MORTIMER AND
SON LUMBER COMPANY, INC. for all expenses, including reasonable attorney fees and legal
expenses that MORTIMER AND SON LUMBER COMPANY, INC. pays or.incurs attempting
to collect this note. In case of default under any terms of this note, or if SCOTT STROUP and
STROUP BUILDERS, LLC shall fail to pay any future charges with MORTIMER AND SON
LUMBER COMPANY, INC. within 45 days, then at the option of MORTIMER AND SON
LUMBER COMPANY, INC., without · notice, any unpaid balance hereunder shall become
immediately due and payable. Any failure to exercise this option shall not constitute a waiver of the
right to do so.

       There shall be no penalty for prepayment of this note.

      The undersigned waives presentment for payment, protest and notice of protest and
nonpayment.
        Case 8:19-ap-00577-CPM            Doc 1      Filed 12/02/19     Page 17 of 22




                                             .                                    .
      This note shall be governed by and interpreted according to the laws ofthe State of Michigan.
The undersigned are liable on this note.

       SCOTT STROUP AND STROUP BUILDERS, LLC IRREVOCABLY AND
       UNCONDmONALLY WAIVES THEIR RIGHf TO A TRIAL BY JURY 1N
       ANY ACTION, INCLUDING ANY CLAIM, COUNTERCLAIM, CROSS-
       CLAIM OR THIRD PARTY CLAIM ("CLAIM"), THAT IS BASED UPON,.
       ARISES OUT OF, OR RELATES TO THIS NOTE OR THE
       iNDEBTEDNESS EVIDENCED BY IT, INCLUDING, WITHOUT
       LIMITATION, ANY CLAIM BASED UPON, ARISING OUT OF, OR
       RELATING TO ANY AC:TION OR INACTION OF CREDITOR IN
       CONNECTION WITH ANY ACCELERATION, ENFORCEMENT, OR
       COLLECTION OF THIS NOTE OR SUCH INDEBTEDNESS.


WITNESSES:


\   .: �9&
     ,0,Al),(".W>MVZJl;




STATE OF MICillGAN            )
                              )SS.
COUNTY OF LAPEER              )

       This instrument was acknowledged
                              .
                                             before me this --
                                                            S"+� day of March, 2018, by Scott
Stroup, individually and on behalf of Stroup Builders, LLC.



                                                     Notary Public - Mike Kiley
                                                     State of Michigan, County of Tuscola
                                                     My commission expires: Oc.+- ')...,,.,,t :L.a; (Q.
                                                     Acting in the County of Lapeer




                                                 2




                                                          -· -   -··-----------------
Case 8:19-ap-00577-CPM   Doc 1   Filed 12/02/19   Page 18 of 22




                    Exhibit B
           Case 8:19-ap-00577-CPM                          Doc 1                 Filed 12/02/19      Page 19 of 22




                             RE:COROED ON
                          =r.1118 217�2PM
                           lORJ L OEBHAROT
                  LAPEER C0UHTY REGISTER OF DEEDS

                        RECEIPTI 54'. STA TlON 1E
                                                            fllJ Ill lll lllllfllf
                                                                      lllflM U. I
                                                                                     H/111
               $30.00   MORTC34GE




  MORTGAGE

 Drafted by:
 David A. Keyes
 Kelly Law Firm
 627 Fort Street
 Port Huron, MI 48060

 TIIIS MORTGAGE, Made on April� 2018

 For the sum of One Hundred Forty-Nine Thousand Four Hundred Sixty-Two and 00/IOOlhs Dollars
 ($149,462.00)
 the receipt of which is hereby acknowledged
 Scott Stroup and Jessica Stroup, husband and wife,
 whose address is 8011 Lantern Drive, Almont, Michigan 48003
 herein referred to as the Mortgagor, MORTGAGES and WARRANTS to
 Mortimer and Son Lumber Company, Inc.
 whose address is 2307 Lapeer Avenue, Port Huron, Michigan 48060,
 herein referred to as the Mortgagee, the following described lands and premises situated in the
 Township of Almont, Lapeer County, Michigan, to wit:

         See attached Exhibit A.

         More Commonly Known As: 8011 Lantern Drive, Almont, MI 48003

         (Tax I.D. No. 44-001-022-053-00)

 Together with the easements, hereditameots, appurtenances, buildings, structures, and all fixtures
 which may now or at any time hereafter be situated thereon and attached thereto, to secure the
 performance of the covenants hereinafter contained.

 THE MORTGAGOR COVENANTS WITII THE MORTGAGEE AS FOLLOWS:

           I.     That this mortgage is security and secures the re-payment of aforesaid sum with
  interest as set forth in a Promissory Note executed by Scott Stroup and Stroup Builders, LLC,
  bearing the date of March 5, 2018 executed by Mortgagor Scott Stroup to the Mortgagee and
· secured by this Mortgage (''Note"), and such other sums with interest as set forth in other evidence
  of indebtedness as the Mortgagee may hereafter advance to the Mortgagor or any additional sums
  which Mortgagor may now or hereafter owe Mortgagee, · including ell purchases made by
  Mortgagor on or after the date of this Mortgage.

        2.      To pay when due all taxes, assessments, and other charges which now are, or shall
hereafter be or appear to be, a lien upon all or any part of said property and for which provision has
not been made herein, and in default thereof, the Mortgagee may, without demand or notice, pay the
said taxes, assessments, charges or encumbrances.

        3.      To insure all the buildings, structures, and the improvements now existing or
hereafter erected on said property against loss by fire and other hazards and casualties in such
companies, in such amounts, and for such periods as shall be approved or required by the
Mortgagee, and shell pay when due ell premiums on such insurance for which provision has not
been .rnade hereinbefore. All insurance policies and renewals thereof shall be held by the
Mortgagee and have attached thereto loss payable clauses in favor of and in forms approved by the
Mortgagee. lo the event of loss the Mortgagors shall give immediate notice by mail to the
Mortgagee, which may make proof of loss if not made promptly by the Mortgagors. Any insurance
company is authorized and directed to make payment for such loss directly to the Mortgagee, and
the        insurance        proceeds        or        any         party        thereof      may
           Case 8:19-ap-00577-CPM                           Doc 1           Filed 12/02/19                Page 20 of 22



                                                         IIII IIIIIIIII III HIIIII
                                                                ...-ssa

 be applied by the Mortgagee either to the reduction of the indebtedness hereby secured or to the
 restoration or repair of the property damaged. In the event of foreclosure of this mortgage or other
 transfer of title to the mortgaged property in satisfaction of the indebtedness secured hereby, all
 right title and interest of the Mortgagor in and to any insurance policies then in force shall pass to
 the purchaser or grantee. If the Mortgagor shall fail to procure such insurance, the Mortgagee may
 procure the same and pay the premiums thereon.

         4.      To abstain from the commission of waste, and to keep all property covered hereby in
 good repair and to comply promptly with all laws, ordinances, regulations and requirements of any
 governmental body applicable thereto. If said property or any part thereof shall require inspection,
 repair or care of any kind which the Mortgagor shall fail to provide, the Mortgagee may, after
 giving written notice to the Mortgagor by personal delivery thereof, or by mailing such notice to the
 Mortgagor's last known address, enter, inspect, repair and care for said property and pay such
 amounts thereof, as in its sole judgment it may deem necessary.

          5.     If any default be made in this mortgage, the Mortgagee may ca= any title evidence
 in its possession for said property to be extended to date, or may procure new title evidence if none
 was furnished to the Mortgagee, and may pay therefore such amounts as in its sole judgment it may
 deem necessary. In the event of foreclosure said title evidence shall become the property of
 Mortgagee.

         6.      If damages are awarded for the taking of or injury to said property, or any part
 thereof, whether under the power of eminent domain or otherwise, all such damages shall be paid to
 the Mortgagee, and if paid prior to the redemption from foreclosure of this mortgage, shall be
 applied to reduce the indebtedness secured by the mortgage.

         7. -    If any person or persons shall succeed to the interest of the Mortgagor in said
 property, or any part thereof, the Mortgagee may enter into such agreements with any such
 successor as it may desire. The Mortgagor, by reason thereof, shall not be deemed to have been
 released to any extent whatever from liability for the payment of the debt secured hereby.

        8.      Mortgagor shall notify Mortgagee of any financing statement or securiry instrument
entered into pursuant to the provisions of the Uniform Commercial Code (M.S.A. 19.1101), and
affecting the above described premises, and failure to do so shall be deemed to be a default, and at
Mortgagee's election, the entire indebtedness shall be due and payable, or Mortgagee may pay said
indebtedness.

        9.     To pay to the Mortgagee forthwith all amounts which the Mortgagee shall pay
pursuant to any of the aforesaid provisions, together with interest upon each of said amounts from
the time of the payment thereof by the Mortgagee until repayment by the Mortgagors at the
maximum rate of interest as set forth in any of the note or notes or any other evidence of
indebtedness secured hereby. Said amounts so paid by the Mortgagee may be immediately added to
the unpaid balance secured hereby and shall be a further lien 'on said property.

        I 0.   As additional security for the repayment of the indebtedness hereby secured,
Mortgagor hereby assigns to Mortgagee all rents and income 'arising from mortgaged premises,
together with all rights and interest of the lessor in existing leases upon or affecting said premises,
together with extensions or renewals of such leases; provided that, so Jong as there is no default in
any of the terms and conditions of the mortgage, or note hereby secured, Mortgagor shall continue
to manage said premises as owner and collect all income arising therefrom, but only as it accrues.

        11.     Any of the following shall constitute a default under this Mortgage: default in the
payment of said indebtedness, or any part thereof in the manner provided in the evidence or
evidences of indebtedness; including the Note, or in the performance of any of the covenants or
conditions in this Mortgage or the Note; if Mortgagor sells, transfers, conveys, mortgages, or
encumbers the property; if the Mortgagor makes an assignment for benefit of creditors; if
Mortgagor declares bankruptcy or is involuntarily placed in bankruptcy; if Mortgagor shall allow or.
permit or do any act to weaken the security herein or do any act whereby said property is made less
valuable; or if Mortgagee must advance additional sums for payment of any of Mortgagor's
obligations in respect to subject property or advance sums to protect subject property. In the event
of default, Mortgagee may, without notice, at its option, declare the entire indebtedness secured
hereby due, then or thereafter, as it may elect, regardless of the date of maturity and is hereby
authorized and empowered to sell or cause to be sold said premises and appurtenances thereto.
belonging, pursuant to the statute in such case made and provided, and out of the proceeds of the
         Case 8:19-ap-00577-CPM                                        Doc 1          Filed 12/02/19        Page 21 of 22



                                                               I I111/1/l�llll llil 111
                                                                         N9N ... :t




 sale to retain the sums then due hereunder, and all costs and charges of the sale, including the
 attorney's fee provided by statute, rendering any surplus moneys to Mortgagor. The commencement
 of proceedings to foreclose this mortgage in any manner authorized by Jaw shall be deemed an
 exercise of the above option.

         12.    That the word "Mortgagor" and "Mortgagee" shall be read in the singular or plural
 and shall be construed in the masculine, feminine or neuter as the case may be.

         13.    That the covenants and agreements contained in this mortgage shall run with the
 land, and shall inure to the benefit of and be binding upon the heirs, executors, administrators,
 successors and assigns of the parties hereto.


 SIGNED, SEALED AND DELIVERED by the Mortgagor the day and year first above written.




 STATE OF MICHIGAN            )
                              )SS.
COUNTY OF LAPEER              )

The foregoing instrument was acknowledged before me by Scott Stroup on April� 2018.



                                                              Notary Public - Mike Kiley
                                                              State of Michigan, County of Tuscola
                                                              My commission expires: CJ� 2           � If
                                                              Acting in the County of Lapeer

STATE OF MICHIGAN            )
                             )SS.
COUNTY OF L.v�               )

The foregoing instrument was acknowledged before me by Jessica Stroup on April 13 2018.


                                                                       �=0) -�
                                                              Notary Public - �op-,o�
                                                              State of Michigan, County of L "'?,-e e
                                                              My commission expires: ·11, f}.D, �W
                                                              Acting in the County of . I P>f" :ea


                                               LENA OPIOLA
                                    NOTARY PUBUC·· STATE OF MICtilGAN
                                            COUNTY OF LAPEEFI
                                     My Corimss!on Explrte NoY. 20, 2022
When Recorded Return To:               · Actr,g In 1118 Col.rily   or Lapeer
David A. Keyes                              ------·--
Kelly Law Firm
627 Fort Street
Port Huron, MI 48060
     Case 8:19-ap-00577-CPM                      Doc 1       Filed 12/02/19           Page 22 of 22


,                              (
                                                       l��ll lll lll !I HH�III
                                                              �511•
                                                                                     lllR   2953    PA(£ fl5l




     Partoflhe Southeast 1/'4 of Section 22 ind part oflhe Southwest 114 ofSedion23, T� 6 North,
    Range 12 East, Almont Townshlp, Lapeer Ccxny. Michigan, described as beginning at • point flat la Nor1h 2
    degrees 12 minutes 14 seconds West 1696.3-4 feet llong fie East lne of Section 22 mnd on • CUM ID the
    right, radius 233.0 feet. central angle 15 degrees 40 minutes 3'4 leconda and whose chord bearing and ·
    distance Is Ncxth 5 degrees 38 minutes 07 1econds East 63.55 feet tom ht Southeut comer of Section 22;
    thence continuing along said curve, radius 233.0 re� central angle 41 degrees 28 mrues 26 HCOnds and
    whose chotd bearing and distance i& North 3'4 degrees 12 mutes 33 secondl East 165.0 teet: thence NOrth
    2 degrees 12 minutes 14 seconds West 926.68 feet; thence South 85 degrees 02 minutes 50 NCOnda West
     106.62 feet fO lhe East 1/'4 comer of Section 22: !hence SOtitl 86 degrees 4<4 minutes 56 aea>nds West
    239.71 feet !hence South 00.degreas 30 mhutea 50 seanfs West 1028.58 feet;       llence    ,South 86 degrees
    1+1 minutes 5'4 seconds East 298."'4 feet tc the point of begimlng. Togetherwlttund subject ID a 66 foot
    wide Road Easement for Ingress and egress purposes, whose centeline ls desabed • beginning at a point
    on the South Section line lhat Is North 85 d�es 48 minutes 46 aea>nds East 33.02 teet tom ht
    Southwest comer of Section 23; thence North 2 degrees 12 West 169520 feet; llence ori a curve ID the
    right. radius 200.0 .feet. central angle 88 degrees 01 minutes chord bearing and distance, North 41 degrees
    48 minutes.16 seconds East 2n,91 feet; thence Notth es degrees48 minutes 46 teCOncls East 781.0leetlo
    a point of ending at the center of a 70 foot ra!fius tum-around, and also together with easement rights t>r
    ingress and egress purposes over and actoSS 1 66 foot wide strip rl land, the cenlalflne of which la
    described as beginning at a point IN t Is South S degrees 38 minutes 07 seconds West 63.55 feet and South
    2 degrees 12 min.utes 1'4 seconds East 218.82 feet tom Che Southeast comer of said parcel; lherce. South

          ------------
    88 degrees 35 minutes 50 seconds West 2790.69 feet ID I point of ending.
                                             -        --- ....
